  8:20-cv-00220-BCB-SMB Doc # 31 Filed: 12/16/20 Page 1 of 2 - Page ID # 131




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. WILEY,                                                   8:20CV220

                      Plaintiff,
                                                                      ORDER
       vs.

AUSTIN, SS2 Employee, in Individual
Capacity; TERRI, Unit Manager, in Individual
Capacity; DREW ENGLISH, Compliance Team,
in Individual Capacity; DON WHITMAR,
Compliance Team, in Individual Capacity;
VICTOR, Therapist, in Individual Capacity;
MIKE EPPEMAN, Social Worker, in Individual
Capacity; and        JACOB CHAPMAN, in
Individual Capacity.

                      Defendants.


       Plaintiff has filed this Amended Complaint and has clarified that the defendant identified
as “Jake 22” is Jacob Chapman. As Plaintiff is proceeding in forma pauperis, the Court will
order that Mr. Chapman be served by the United States Marshal Service.


       Accordingly,


       IT IS ORDERED:


       1.      The Clerk of the Court is directed to complete and issue summons for service on
Jacob Chapman in his individual capacity. Jacob Chapman may be served at this address:
Norfolk Regional Center, 1700 N. Victory Rd. Norfolk, NE 68701.


       2.      The Clerk of the Court is further directed to deliver the summons, the necessary
USM-285 Forms, and a copy of Plaintiff’s Complaint, Amended Complaint, Second Amended
Complaint, and this Order to the Marshals Service for service of process.
  8:20-cv-00220-BCB-SMB Doc # 31 Filed: 12/16/20 Page 2 of 2 - Page ID # 132




       3.      The United States Marshal shall serve all process in this case without prepayment
of fees from Plaintiff.


       Dated this 16th day of December, 2020.


                                                    BY THE COURT:


                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge




                                                2
